Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communication
Attorney- Brian Siritzky called on 02/04/2021 that the Office Action after RCE filed on 01/15/2021 should be Non-Final since the amended claim 12 filed on 11/15/2020 was not entered.  The previous Final Office Action sent out on 02/04/2021 is withdrawn. 

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but are not persuasive to overcome the rejection. Examiner responds to the Applicant’s argument as the following reasons: 
With respect to the 35 USC 103 Rejection under Yu in view of Tan. Applicant argues that YU and Tan lack at least the claimed of “wherein, in response to a request to the operator terminal from the robot when faced with a hazardous setting, the operator terminal controls the robot in the hazardous setting, wherein the hazardous setting comprises a street to be crossed by the robot”. Examiner disagrees to the Applicant’s argument.
Yu discloses a robot for delivery (see Fig. 1) which is more advantage for improvement in the Robot delivery technology field than the current application’s invention since the robot enables to autonomously traveling on the street including obeying traffic signal, 
Therefore, the rejection still remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1,4-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (20150006005) in view of Tan (20090323046).
With regard to claims 1, Yu discloses a delivery method, operable in a system comprising at least one server, at least one robot having a width of 20 to 100 cm, height of 20 to 100 cm, length of 30 to 120 cm and at least one delivery terminal (an autonomous unmanned road vehicle (AUV) is used for delivery, see at least the abstract. The AUV is designed with variable dimensions, see at least [0076]-[0086], the vehicle can communicate with an operation hub for request, command, and etc., see at least [0071]-[0075]) the method comprising: 
(a) communicating a request for at least one delivery from the at least one delivery terminal to one or more of: (i) the at least one server, and (ii) the at least one robot, said at least one delivery comprising at least one delivery item (see at least [0071]-[0075]); 
(b) providing instructions from the at least one server to the at least one robot about the at least one delivery, the instructions comprising information about a final delivery location (the unmanned vehicle is used for delivering packages for multiple delivery destinations based on the operation hub Including distribution facility, see at least [0112]—[0117]- or [0126]) ; 
(c) loading the at least one robot with the at least one delivery item (packages to delivery are loaded onto the unmanned vehicle, see at least [0115]+); 
(d) transporting the at least one delivery item in the at least one robot to the final delivery location, wherein the robot operates on pedestrian paths (the delivery 
(e) providing access to the at least one delivery item in the at least one robot (the unmanned vehicle has one or more compartments for holding delivery cargo. The compartments may be closed/locked and be opened/unlocked in a secure manner, see at least [0090]-[0092]); and 
(f) an operator terminal controlling the robot in a hazardous and/or unexpected setting, wherein, in response to a request from the robot to the operator terminal when faced with a hazardous setting, the operator terminal controls the robot in the hazardous setting, wherein the hazardous setting comprises a street to be crossed by the robot (the unmanned vehicle has a surveillance system which is designed to counter hostile physical actions against the vehicle (e.g., vandalism, theft or aggressive driving against the vehicle), see at least [0058]-[0059], the vehicle is equipped with radio communication which communicates to the operation hub for remote controlling the vehicle out of the dangerous situations, see at least [0062]-[0066]). 
Yu discloses the claimed subject matter. The unmanned vehicle has various speed limits, and enables to travel on roadway, sideway to serve residences and businesses such as restaurant, offices, retail stores, etc., but fails to teach the unmanned vehicle traveling with a speed of no more than 20 km/h. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Yu by including setting the speed limits of no more than 20 km/h as taught by Tan for providing the unmanned vehicle enables to travel with the lower speed limits. 
With regard to claim 3, Yu teaches that the hazardous setting comprises a street to be crossed by the robot (see at least [0029]-[0030]+). 

With regard to claim 4, Yu teaches that the robot ceases motion when facing a hazardous and/or unexpected setting (see at least [0054]-[0055]). 

With regard to claim 5, Yu teaches that the at least one delivery item is stored in a compartment in the robot during delivery and wherein providing access to the at least one delivery item in (e) comprises opening the compartment (see at least [0089]- [0092]+).

With regard to claim 6, Yu teaches authenticating a delivery recipient before providing access to the at least one delivery item in (e) (see at least [0082]-[0066]), 

With regard to claim 7, Yu teaches that the robot carrying the at least one delivery item weighs no more than 40 kg (see at least [0079]+). 



With regard to claim 9, Yu teaches that the robot is adapted for operation in an unstructured outdoors environment (see at least [0087]-[0088]). With regard to claim 10, Yu teaches that the robot navigating to a hub once the delivery is completed (see at least [0126]). 

With regard to claim 12, Yu discloses a system comprising: 
(a) at least one server adapted for at least: coordinating communication within the system, and for one or more of: receiving data, storing data, sending data, and performing computations (operation hub, see at least [0071]-[0075]+); 
(b) at least one robot operating at least semi-autonomously and adapted to communicate with the at least one server in order to facilitate transport of a delivery by
the robot to at least one recipient, said delivery comprising at least one delivery item (an unmanned vehicle, local facility, and operation hub, see at least [0110]-[0117]+); 
(c) at least one delivery terminal communicating with one or more of: the at least one robot and the at least one server (see at least [0127]-[0138]); and 
(d) an operator terminal, wherein, in response to a request to the operator terminal from the robot when faced with a hazardous and/or an unexpected setting, the operator terminal controls the robot in the hazardous and/or unexpected setting, wherein the hazardous setting comprises a street to be crossed by the robot (the 
wherein the robot has a width of 20 to 100 cm, height of 20 to 100 cm, length of 30 to 120 cm, and is adapted to operate on pedestrian paths (the AUV is designed with variable dimensions, see at least [0076]-[0086]). 
Yu teaches the unmanned vehicle has various speed limits, and enables to travel on roadway, sideway to serve residences and businesses such as restaurant, offices, retail stores, etc., but fails to teach the unmanned vehicle traveling with a speed of no more than 20 km/h. 
Tan discloses an unmanned vehicle (robot) which enables to travel on the roadway of 20 km/h (see at least [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Yu by including setting the speed limits of no more than 20 km/h as taught by Tan for providing the unmanned vehicle enables to travel with the lower speed limits. 

With regard to claim 13, Yu teaches that the at least one robot operates autonomously (an unmanned vehicle, see at least [0028]). 



With regard to claim 15, Yu teaches that the at least one robot comprises a compartment constructed and adapted to store the delivery within the compartment wherein the compartment is configured to be opened to provide access to the delivery (see at least [0089]-[0092]+). 

With regard to claim 16, a design choice of the robot comprises two Subscriber Identity Modules in an expected way of implementing of Yu in view of Tan with no new or unexpected result.

With regard to claim 17, Yu teaches that at least one robot is adapted for operation in an unstructured outdoors environment (see at least [0087]-[0088]). 

With regard to claim 18, Yu teaches that the system further comprises at least one hub that is adapted to perform at least one of: storage, maintenance, repair, and/or resupply of the at least one robot (see at least [00533-[0056]). 



With regard to claim 20, Yu teaches that a particular hub comprises a communication module constructed and adapted to communicate with of other elements of the system (see at least [0127]-[0138]+), 

With regard to claim 21, Yu teaches that a particular hub comprises 20-200 robots (regional and local distribution facilities, see at least [0116]-[0128]+). 

With regard to claim 22, Yu teaches that the operator terminal is adapted to control multiple robots (see at least [0139]-[0142]+). 

With regard to claim 23, Yu teaches that the at least one robot carrying the delivery weighs no more than 40 kg (see at least [0111]+).

With regard to claim 24, a design choice of the robot is adapted to travel with a speed of no more than 10 km/h, or no more than 8 is km/h, or no more than 6 km/h, preferably between 3 and 6 km/h or, more preferably, between 4 and 5 km/h in an expected way of implementing of Yu in view of Tan with no new or unexpected result.

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Myllymaki (9256852) discloses an autonomous delivery platform (see at least the abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NGA X NGUYEN/Primary Examiner, Art Unit 3662